DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 8/17/2021. All changes made to the claims have been entered. Accordingly, Claims 1-5, 8-34 are currently pending in the application. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8-11, 15, 25, 26, 27, 29-32, 33, 34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0145921), in view of Islam et al. (US 2020/0037396).
Regarding claim 1, 33, 34, Zhang discloses a method of wireless communication of a user equipment (UE) (Techniques for improved wake-up (WUS) operation in a wireless communication system…a wireless communications device receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down based on a discontinuous reception (DRX) cycle, abstract), comprising:
receiving a group Radio Network Temporary Identifier (RNTI) directed to a group of UEs including the UE in Radio Resource Control (RRC) connected mode (the WUS may be addressed to a group of UEs. The identification used to address the UE may include, but not limited to, any one of the following: WUS-RNTI, where a UE is configured with a group specific WUS-RNTI and the UE may monitor WUS in the RRC_CONNECTED state, [0096] and [0102]-[0103] and [0145]):
attempting to detect a wake-up signal transmitted from a base station and directed to the UE prior to an ON duration in a discontinuous reception (DRX) cycle in RRC connected mode (a gNB may send a WUS to a UE before the start of the ON duration of the DRX cycle and if the received wake-up signal indicates a wake-up condition , then the wireless communications device may wake up…before an ON duration of the DRX cycle to…detect a new radio physical downlink control channel (NR-PDCCH) and , [0008] and [0010] and [0083] and [0102]-[0103]); 
decoding the wake-up signal based on the group RNTI when the wake-up signal is detected (device may detect, during a next configured WUS time window, a received wake-up signal and the UE may process the detected WUS to see whether WUS indicates a “wake-up” and the identification used to address the UE may include, but not limited to, any one of the following: WUS-RNTI, where a UE is configured with a group specific WUS-RNTI , [0011] and [0071] and [0068] and [0096]); and
refraining from monitoring a down link control channel during the ON duration when the wake-up signal does not trigger the UE to monitor a down link control channel in the ON duration (determine whether a wake-up or non-wake-up condition is indicated. If a wake-up condition is indicated…detect a new radio physical downlink control channel and if WUS indicates a “non-wake-up”...The UE-s main receiver does not wake up to detect NR-PDCCH, abstract and [0010]-[0011] and [0072] and [0078]).

Zhang fails to disclose downlink control information data of the wake-up signal. However in a similar field of endeavor, Islam discloses downlink control information data of the wake-up signal (the DCI may have one or more fields to indicate the WUS trigger and/or start position of the configured ON duration for regular PDCCH monitoring and a DCI format be used for WUS, [0065] and [0072]-[0074]) It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the transmission form of a wake-up signal be a DCI (downlink control information) format as disclosed by Islam into the method comprising a UE processing a detected WUS to see whether WUS indicates a “wake-up” as disclosed by Zhang  in order to improve the system and flexibly provide forms of a wake-up signal for indication of “wake-up”.  
	
Regarding claim 2, Zhang discloses wherein the wake-up signal occupies a symbol period that is prior to a start of the ON duration (the WUS length (in terms of OFDM symbols, [0068] and [0089] and [0099]). Zhang however fails to specifically disclose a symbol period that is immediately prior. However in a similar field of endeavor, Islam discloses the wake-up signal occupies a symbol period that is immediately prior to a start of the ON duration (following detection of WUS, UE may turn on after a period or immediately, [0024] and [0063] and [0072] and [0135]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the wake-up signal be immediately prior to a start of the ON duration as disclosed by Islam into the method the method comprising a UE processing a detected WUS to see whether WUS indicates a “wake-up” as disclosed by Zhang in order to improve the system and flexibly indicate to the UE when to monitor or refrain from monitoring a control channel based upon parameters of a wake-up signal and an ON duration associated with DRX.

Regarding claim 5, Zhang discloses wherein the wake-up signal is directed to the UE specifically (A WUS may be UE specific, [0095] and [0098] and [0104] and [0108] and [0147]).
Regarding claim 8, Zhang  discloses wherein the attempting to detect the wake-up signal further comprises: attempting to detect a pre-configured sequence in a time duration allocated for the wake-up signal (Wake-up signal may comprise a digital sequence and a wake-up signal during a configured WUS time window, [0095] and [0010]-[0011] and [0068])
Regarding claim 9, Zhang discloses wherein the attempting to detect the wake-up signal further comprises:
the gNB may configure a UE with a WUS (e.g.. resource in time-frequency domain, configuration parameter set such as WUS duration for e.g. number of symbols, listening time interval including listening period and non-listening period, etc.), [0099] and [0102] and [0124] and [0064] and [0068] and [0088]-[0089]); and
decoding symbols carried in the set of resource elements to obtain downlink control information data of the wake-up signal (the WUS length (in terms of OFDM symbols) and the UE may process the detected WUS to see whether WUS indicates a “wake-up”, [0068] and [0089] and [0099] and [0071])
Regarding claim 10, Islam discloses wherein the downlink control information data has a predetermined size (DCI format conveying WUS and DCI format can be of same size as another existing DCI format, [0162] and [0172]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the transmission form of a wake-up signal be a DCI format in which  is associated with a predetermined size as disclosed by Islam into the method comprising a UE processing a detected WUS to see whether WUS indicates a “wake-up” as disclosed by Zhang  in order to improve the system and flexibly provide forms of a wake-up signal for indication of “wake-up”.  
Regarding claim 11, Zhang discloses further comprising receiving a signaling indicating frequency locations of the set of resource elements (the gNB may configure a UE with a WUS (e.g.. resource in time-frequency domain, configuration parameter set such as WUS duration for e.g. number of symbols, listening time interval including listening period and non-listening period, etc.), [0099] and [0102] and [0124] and [0064] and [0068] and [0088]-[0089]).
Regarding claim 15, Zhang discloses further comprising receiving a signaling indicating monitoring occasions of the set of resource elements (the gNB may configure a UE with a WUS (e.g.. resource in time-frequency domain, configuration parameter set such as WUS duration for e.g. number of symbols, listening time interval including listening period and non-listening period, etc.), [0099] and [0102] and [0124] and [0064] and [0068] and [0088]-[0089]).

Regarding claim 25, Zhang discloses wherein the wake-up signal further indicates at least one of a power configuration to be used by the UE, existence of an aperiodic tracking reference signal directed to the UE in the ON duration, and an requirement of transmitting to the base station an acknowledgement for receiving the wake-up signal (determine whether the received wake-up signal indicates a wake-up or a non-wake-up condition. If the received wake-up signal indicates a wake-up condition, then wake up a receiver of the device to detect a NR-PDCCH, [0011] and [0008] and [0128] and [0140]). 

Regarding claim 26, Zhang fails to clearly disclose the power configuration specifies a particular bandwidth part, a particular set of multiple input multiple output Islam discloses the power configuration specifies a particular bandwidth part, a particular set of multiple input multiple output (MIMO) configurations, or a particular set of DRX parameters (a field to indicate bandwidth part ID…If received during WUS monitoring duration: the field indicates the bandwidth part where UE wakes up and monitor scheduling DCI, [0149]-[0151] and [0138]-[0152] and [0175]-[0180] and [0122] and [0103] and [0109]-[0110]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of specifying a particular bandwidth part in relationship to power configuration as disclosed by Islam into the method comprising a wake-up signal to determine that UE is required to monitor PDCCH as disclosed by Zhang, in order to improve the system and flexibly provide proper power parameters to the UE for indicating the bandwidth part where UE wakes up. 
Regarding claim 27, Zhang fails to disclose the power configuration is in accordance with a traffic pattern or type of communication of the UE and the base station. Islam discloses the power configuration is in accordance with a traffic pattern or type of communication of the UE and the base station (traffic pattern in many 5G use cases can be bursty and served in short durations. Dynamic UE transition between active and sleep state may facilitate improved UE power consumption, [0022] and [0031]-[0032] and [0064] and [0185]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the 

Regarding claim 29, Zhang discloses triggering adaptation of a set of operation parameters of the UE based on the wake-up signal (determine whether the received wake-up signal indicates a wake-up or a non-wake-up condition. If the received wake-up signal indicates a wake-up condition, then wake up a receiver of the device to detect a NR-PDCCH, [0011] and [0008] and [0128] and [0140]).
Regarding claim 30, Zhang fails to clearly disclose the set of operation parameters includes at least one of a particular bandwidth part, a particular set of multiple input multiple output (MIMO) configurations, or a particular set of DRX parameters. Islam discloses the set of operation parameters includes at least one of a particular bandwidth part, a particular set of multiple input multiple output (MIMO) configurations, or a particular set of DRX parameters (a field to indicate bandwidth part ID…If received during WUS monitoring duration: the field indicates the bandwidth part where UE wakes up and monitor scheduling DCI, [0149]-[0151] and [0138]-[0152] and [0175]-[0180] and [0122] and [0103] and [0109]-[0110]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of specifying a particular bandwidth part in 
Regarding claim 31, Zhang discloses wherein the triggering is based on an indication included in the wake-up signal explicitly (a WUS that carries timing information in an implicit and/or an explicit way and an association between a WUS and a UE may be an implicit association or explicit association, [0063] and [0105] and [0087]). 
Regarding claim 32, Zhang discloses wherein the triggering is based on an indication included in the wake-up signal implicitly (a WUS that carries timing information in an implicit and/or an explicit way and an association between a WUS and a UE may be an implicit association or explicit association, [0063] and [0105] and [0087]).

5.	Claim 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Islam, in further view of Thangarasa et al. (US 2020/0178172).
Regarding claim 3, 4, Zhang and Islam fails to disclose wherein the attempting to detect the wake-up signal is performed in response to determining that the DRX cycle is a long type or a short type. Thangarasa however discloses attempting to detect the wake-up signal is performed in response to determining that the DRX cycle is a long type or a short type (configuring the UE with WUS based upon DRX cycle being a shorter DRX cycle or longer DRX cycle,  [0116] and [0171]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of configuring WUS based upon DRX cycle length as disclosed by Thangarasa into the method  comprising a UE processing a detected WUS to see whether WUS indicates a “wake-up” as disclosed by Zhang and Islam in order to improve the system and to properly configure UE with WUS based upon DRX configurations such that resources may be efficiently used. 

6.	Claim 12, 13, 16, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Islam, in further view of Zhang et al. (US 10785750), hereinafter referred to as Zhang, Islam, and Zhang (750) respectively.
Regarding claim 12, 16, Zhang and Islam fails to disclose determining frequency locations or monitoring occasions of the set of resource elements based on an identifier specific to the UE. Zhang however discloses the UE may monitor a UE specific WUS if configured with a UE specific WUS, otherwise the UE may monitor a UE group based WUS if configured with a UE group based WUS ([0127]-[128] and [0095]-[0096]). In a similar field of endeavor, Zhang (750) discloses determining frequency locations or monitoring occasions of the set of resource elements based on an identifier specific to the UE (a first correspondence between occasion and an identifier of the UE or an identifier of a group of UEs and a second correspondence between the occasion and a time-frequency resource of a broadcast channel are provided. Accordingly, the correspondence between the UE and a time-frequency resource, where a trigger message for the UE locates, of a broadcast channel is determined…the UE receives the trigger message from a base station via a time-frequency resource of a broadcast channel according to the correspondence, col5 line 16-col6 line7). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving a message via a determined time-frequency resource according to a correspondence between the identifier of the UE and the time-frequency resource as disclosed by Zhang (750) into the method comprising a UE processing a detected WUS with resources in time-frequency domain as disclosed by Zhang and Islam in order to improve the system and to properly configure a UE with WUS resource configuration  for detection of a WUS, in which is based on being UE specific or UE group based. 
Regarding claim 13, 17, Zhang and Islam fails to disclose determining frequency locations or monitoring occasions of the set of resource elements based on an identifier specific to a group of UEs including the UE. Zhang however discloses the UE may monitor a UE specific WUS if configured with a UE specific WUS, otherwise the UE may monitor a UE group based WUS if configured with a UE group based WUS ([0127]-[128] and [0095]-[0096]). In a similar field of endeavor, Zhang (750) discloses determining frequency locations or monitoring occasions of the set of resource elements based on an identifier specific to a group of UEs including the UE (a first correspondence between occasion and an identifier of the UE or an identifier of a group of UEs and a second correspondence between the occasion and a time-frequency resource of a broadcast channel are provided. Accordingly, the correspondence between the UE and a time-frequency resource, where a trigger message for the UE locates, of a broadcast channel is determined…the UE receives the trigger message from a base station via a time-frequency resource of a broadcast channel according to the correspondence, col5 line 16-col6 line7). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving a message via a determined time-frequency resource according to a correspondence between the identifier of a group of UEs and the time-frequency resource as disclosed by Zhang (750) into the method comprising a UE processing a detected WUS with resources in time-frequency domain as disclosed by Zhang and Islam in order to improve the system and to properly configure a UE with WUS resource configuration  for detection of a WUS, in which is based on being UE specific or UE group based. 

7.	Claim 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Islam, in view of Zhang et al. (US 10785750), in view of Lee et al. (US 2016/0057738), hereinafter referred to as Zhang, Islam, Zhang (750), and Lee respectively.
Regarding claim 14, 18, Zhang and Islam fails to disclose determining frequency locations or monitoring occasions of the set of resource elements based on one or more parameters. Zhang however discloses the UE may monitor a UE specific WUS if In a similar field of endeavor, Zhang (750) discloses determining frequency locations or monitoring occasions of the set of resource elements based on one or more parameters (a first correspondence between occasion and an identifier of the UE or an identifier of a group of UEs and a second correspondence between the occasion and a time-frequency resource of a broadcast channel are provided. Accordingly, the correspondence between the UE and a time-frequency resource, where a trigger message for the UE locates, of a broadcast channel is determined…the UE receives the trigger message from a base station via a time-frequency resource of a broadcast channel according to the correspondence, col5 line 16-col6 line7). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving a message via a determined time-frequency resource according to a correspondence between the identifier of the UE (correlating to a parameter) and the time-frequency resource as disclosed by Zhang (750) into the method comprising a UE processing a detected WUS with resources in time-frequency domain as disclosed by Zhang and Islam in order to improve the system and to properly configure a UE with WUS resource configuration  for detection of a WUS, in which is based on being UE specific or UE group based. 
	Zhang, Islam, and Zhang (750) however fails to disclose the one or more parameters of the DRX cycle. However in a similar field of endeavor, Lee discloses one or more parameters of the DRX cycle (The DRX parameters may include UE_ID, [0072]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating a UE identifier with a DRX parameter as disclosed by Lee into the method comprising a UE processing a detected WUS based upon an identifier of the UE as disclosed by Zhang, Islam, and Zhang (750) in order to improve the system and to properly configure a UE with WUS resource configuration  for detection of a WUS, where an identifier of the UE or an identifier of a group of UEs correlates to a parameter of the DRX cycle.
8.	Claim 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Islam, in view of Nam et al. (US 2019/0387572).
Regarding claim 19, Zhang and Islam fails to disclose wherein the attempting to detect the wake-up signal is performed on a beam that has been selected as optimal for communication between the UE and the base station. However in a similar field of endeavor, Nam discloses wherein the attempting to detect the wake-up signal is performed on a beam that has been selected as optimal for communication between the UE and the base station (the UE may monitor a WUS resource associated with the pseudo-omnidirectional beam when the UE is configured to use the pseudo-omnidirectional beam (e.g., when the selected configuration for the UE is for the pseudo-omnidirectional beam) and when the radio link quality satisfies a particular threshold (e.g., when the radio link quality is “good”), the BS may select a pseudo-omnidirectional beam configuration, [0079] and [0076] and [0046] and [0069]). It would have been obvious before the effective filing date of the 
Regarding claim 20, Zhang and Islam fails to disclose wherein the attempting to detect the wake-up signal is performed on a pre-configured beam. However in a similar field of endeavor, Nam discloses wherein the attempting to detect the wake-up signal is performed on a pre-configured beam (the UE may monitor a WUS resource associated with the pseudo-omnidirectional beam when the UE is configured to use the pseudo-omnidirectional beam (e.g., when the selected configuration for the UE is for the pseudo-omnidirectional beam), [0079] and [0076] and [0046] and [0069]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of attempting to detect a WUS on a pre-configured beam as disclosed by Nam into the method comprising a UE processing a detected WUS to see whether WUS indicates a “wake-up” as disclosed by Zhang and Islam in order to improve the system and flexibly provide WUS to UEs, such as via a pre-configured selected beam.

 However in a similar field of endeavor, Nam, discloses wherein the attempting to detect the wake-up signal is performed based on a beam sweeping (the UE may monitor a WUS resource associated with the beam swept directional beams when the UE is configured to use the beam swept directional beam, [0079] and [0076] and [0092] and [0098]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of beam sweeping for a WUS transmission as disclosed by Nam into the method comprising a UE processing a detected WUS to see whether WUS indicates a “wake-up” as disclosed by Zhang and Islam in order to improve the system and flexibly provide WUS to the UE. 
9.	Claim 22-24, 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Islam, in further view of He et al. (US 2019/0254110).
Regarding claim 22, Zhang fails to clearly disclose decoding a downlink control channel to determine a power configuration to be used by the UE. Islam discloses decoding a downlink control channel to determine a power configuration to be used by the UE (a field to indicate bandwidth part ID…If received during active state while monitoring PDCCHs or scheduling DCI: the field indicates the bandwidth part where UE turns ON in subsequent occasion, [0149]-[0151] and [0138]-[0152] and [0175]-[0180] and [0122] and [0103] and [0109]-[0110]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

	Zhang and Islam fails to disclose decoding, within the ON duration, a down link control channel in a bandwidth part of the wake-up signal. However in a similar field of endeavor, He discloses decoding, within the ON duration, a down link control channel in a bandwidth part of the wake-up signal (if the UE detects the WUS, the UE decodes PDCCH in the on duration period of the next DRX cycle and a PDCCH providing a WUS can be in a same CORESET as a PDCCH for a UE-specific search space in a default DL BWP, [0177] and [0141] and [0260] and [0113] and [0179]-[0180] and [0191] and [0263] and [0100] and figure 18). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having downlink control channel in a BWP of the wake-up signal as disclosed by He into the method comprising a wake-up signal to determine that UE is required to monitor PDCCH as disclosed by Zhang and Islam in order to improve the system and flexibly provide parameters to the UE within flexible BWPs.

Regarding claim 23, Zhang fails to disclose wherein the power configuration specifies a particular bandwidth part, a particular set of multiple input multiple output (MIMO) configurations, or a particular set of DRX parameters. Islam discloses the power configuration specifies a particular bandwidth part, a particular set of multiple input multiple output (MIMO) configurations, or a particular set of DRX parameters (a field to indicate bandwidth part ID…If received during active state while monitoring PDCCHs or scheduling DCI: the field indicates the bandwidth part where UE turns ON in subsequent occasion, [0149]-[0151] and [0138]-[0152] and [0175]-[0180] and [0122] and [0103] and [0109]-[0110]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a downlink control channel to determine a power configuration (correlating to bandwidth part where UE turns ON) as disclosed by Islam into the method comprising a wake-up signal to determine that UE is required to monitor PDCCH as disclosed by Zhang, in order to improve the system and flexibly provide proper power parameters to the UE, such as via a PDCCH/DCI for indicating the bandwidth part where UE turn ON in subsequent occasion such as PDSCH occasions.

Regarding claim 24, Zhang fails to disclose the power configuration is in accordance with a traffic pattern or type of communication of the UE and the base station. Islam discloses the power configuration is in accordance with a traffic pattern or type of communication of the UE and the base station (traffic pattern in many 5G use cases can be bursty and served in short durations. Dynamic UE transition between active and sleep state may facilitate improved UE power consumption, [0022] and [0031]-[0032] and [0064] and [0185]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the power configuration being based upon a traffic pattern or type of communication as disclosed by Islam into the method comprising a wake-up signal to determine that UE is required to monitor PDCCH as disclosed by Zhang in order to improve the system and improve power consumption based upon the traffic. 

Regarding claim 28, Zhang and Islam fails to clearly disclose remaining on a current bandwidth part. He however discloses wherein the wake-up signal is not detected, the method further comprising: remaining on a current bandwidth part of the UE (the WUS transmitted in a default BWP and of a UE configured to return to a default BWP when the UE goes into DRX, [0179]) and [0263] and [0133]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the UE remain on a default BWP in order to detect WUS transmitted in a default BWP as disclosed by He into the method comprising a wake-up signal to determine that UE is required to monitor PDCCH as disclosed by Zhang and Islam in . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (US 2018/0279274) disclosing wake-up signal can be any of the following forms: a type of sequence,…, a type of DCI format, a type of specified field of DCI format ([0174]).
Bhattad et al. (US 2018/0332533) disclosing the length of the wake-up signal can also be a function of DRX cycle length and other explicitly or implicitly configured parameters.
Ang et al. (US 2016/0128128) disclosing the eNB determines, based on information about the LP-DRX cycle of the UE stored by the eNB, that the secondary radio of the UE may be active, and transmits a “wake up” signal ([0130]).
Kim et al. (US 2019/0182682) disclosing the UE receives system information through the determined optimal downlink reception beam ([0252])
Jiang et al. (US 2020/0214078) disclosing blind detection on the PDCCH in accordance with the DRX parameter ([0128])
Abdoli et al. (US 2018/0287750) disclosing the time-frequency location be linked to the UE-group ID or to a dedicated UE ID ([0154])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473